32 So. 3d 132 (2010)
Ronald WHITE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-397.
District Court of Appeal of Florida, Second District.
January 20, 2010.
Rehearing Denied April 23, 2010.
James Marion Moorman, Public Defender, and Timothy J. Ferreri, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Ha Thu Dao, Assistant Attorney General, Tampa, for Appellee.
CRENSHAW, Judge.
Ronald White appeals his judgments and sentences for fleeing or attempting to elude a law enforcement officer and driving with a suspended driver's license. We affirm his judgments and sentences without comment except as to the public defender fees imposed under section 938.29(1)(a), Florida Statutes (2006). White preserved his challenge to this cost by filing a motion to correct sentencing error in accordance with Florida Rule of Criminal Procedure 3.800(b)(2). The trial court did not rule on the motion within sixty days, and thus it is deemed denied. See Webster v. State, 998 So. 2d 655, 656 (Fla. 2d DCA 2008).
Because the trial court failed to properly advise White of his right to contest or object to the amount of the lien from these fees, we reverse and remand for further *133 proceedings. See Fla. R.Crim. P. 3.720(d)(1); Webster, 998 So.2d at 656; Hayes v. State, 957 So. 2d 97, 97 (Fla. 2d DCA 2007). On remand, White shall have thirty days from the issuance of our mandate to file a written objection to the amount of the fees. If an objection is filed, the trial court shall conduct a hearing. Otherwise, the trial court may reimpose the lien for public defender fees without a hearing. See Webster, 998 So.2d at 657; Hayes, 957 So.2d at 97.
Affirmed in part, reversed in part, and remanded with directions.
WALLACE and LaROSE, JJ., Concur.